Title: To Benjamin Franklin from Johann Bartholomäus Rogler, 20 January 1778
From: Rogler, Johann Bartholomäus
To: Franklin, Benjamin


  Honourd Sir,
A l’hôtel d’Anjou rüe Dauphine, fauxb: St. GermainParis the 20th. of Jan: 1778.
When I lately had the Honour to deliver Mr. Webb’s letter, you were So kind as to give me Leave to wait once more upon you, and to introduce my travelling Companion to the honour of your Acquaintance. Since that time I have been twice at Passy, but Business had always call’d you to town, and as I think that they will rather encrease at the present juncture of affairs, I Shou’d be very glad to hear, which of the two Days, next Friday or Saturday, wou’d be the most convient for you to allow us a quarter of an hour to pay you a Short visit; or if any other day, except next Sunday, Shou’d be more agreeable to you, we are entirely at your Orders, and you may freely dispose of your most humble and most obedient Servant
J.B. Rogler.
 
Addressed: To / Dr. Franklin Esq: / at / Passy. / dans la maison de Mr. Rey de Chaumont.
Notation: Rogler
